Howe, J.
The judgment in this case was rendered against Guidry, and Dupré, administrator, in solido, upon a promissory note made by Guidry and Cyprien Dupre, in solido.
The administrator alone has appealed, and has not made Guidry a party to the appeal. The court will ex offieio notice the want of proper parties. Swearingen v. McDaniel, 12 Rob. 203 ; Robert v. Ride, 11 Ann. 409; Simmons v. His Creditors, 12 Ann. 755; Gibson v. Selby, 3 Ann. 318; Lobelle v. Lobelle, 5 Ann. 174; Cotton v. Sterling, 19 Ann. 137.
It is therefore ordered that the appeal herein be dismissed with costs.
Rehearing refused.